   

UNITED STATES DISTRICT COURY, "Ep,"

 

In re Terrorist Attacks on September 11, 2001
ECF Case

 

This document relates to: 15-cv-9903 (GBD\(SN)

Thomas Burnett, Sr., et al. v. The Islamic ECE Case

Republic of Iran, et al.

 

 

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
BURNETTARAN PLAINTIFFS IDENTIFIED AT EXHIBIT A

(BURNETT / IRAN XX)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of fran, et
al., Case No. 15-cv-9903 (GBD)(SN), who are each the estate of a victim of the terrorist attacks
on September 11, 2001 who was killed either on September 11, 2001 or in the immediate aftermath
of September 11, 2001, and the Judgment by Default for liability only against the Islamic Republic
of Iran, the Islamic Revolutionary Guard Corps, and the Central Bank of the Islamic Republic of
Iran (collectively, the “Iran Defendants”) entered on January 31, 2017 (Case No. 15-cv-9903, ECF
No. 85), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. 8 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., Case No. 15-
cv-9903 (GBD)(SN), as identified in the attached Exhibit A, who are each the estate of a victim of

the terrorist attacks on September 11, 2001, as indicated in Exhibit A, and it is

       
 
 

 

 
Case 1:03-md-01570-GBD-SN Document 5841 Filed 02/04/20 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A are awarded: compensatory damages for
decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit A; and
it 1s

ORDERED that Plaintiffs identified in the expert reports attached as Exhibit B to the
Eubanks Declaration, dated February 4, 2020 (and identified in Exhibit A), are awarded economic
damages as set forth in Exhibit A and as supported by the expert reports and analyses submitted
by Dr. Stan V. Smith as Exhibit B to the Eubanks Declaration, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Burnett/Iran Plaintiffs not appearing on Exhibit A, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages’ for decedents pain and suffering from the September 11

attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing

 

on Exhibit A.
Dated: New, rap New York RDERED:
~~ ~ ES bau20 8. Dowrle
RGE B. DANIELS

GEORG States District Judge

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00'000';0ST' Fr $ SUIIGIS siog| dooresurry BOISSOL doolesue yy OOUYsTA
z
Ss
Z >
= VN AWVN x HIAWN AWV
O65 AWN aN S| aWvN Lsvt W N
WOALLWIOS 5 LSV1 ATCAaIN LSua = LNaGaDId WICGaIN LSu
5 Z |AaLLNIV Id | (ALLNIV Td |AALLNIV Td os INAIGANAG | LNAGAOA
Hs
|
°
V LISIHXa

 

TJoT ebed 02/70/20 Palla T-Tv8s juawns0q NS-dd5-0ZSTOPW-E0:T eseD

 

 
Case 1:03-md-01570-GBD-SN Document 5841-2 Filed 02/04/20 Page 1 of 1

 

EXHIBIT B

 

 

 

 

 

 

 
 

 

_ DECEDENT

 

 

 

 

9/11 9/11 9/11 ~ | pecepent | PAINAND | pecepenT | (OTALPINAL
DECEDENT'S | DECEDENT'S | DECEDENT'S | = | PAINAND | SUFFERING | ECONOMIC eed ss
FIRST NAME [MIDDLE NAME| LASTNAME | 2 | SUFFERING | pREviousLY | Loss | “MOUNT FOR

| AWARDED | - oo
Mark Ryan McGinly $ 2,000,000.00 S 17,918,175.00 | $ 19,918,175.00
Kenneth F. Tietjen $ 2,000,000.00 $ 12,467,135.00 | $ 14,467,135.00
Charles FLX. Heeran $ 2,000,000.00 S$ 22,870,947.00 | $ 24,870,947.00

 

 

 

 

 

 

 

 

 

 

$_59,256,257.00

 

 

 

 
